Title: To Thomas Jefferson from Benjamin Henry Latrobe, 23 January 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington January 23h. 1808
                  
                  I arrived here on Wednesday evening, having been 11 days on the road, 3 of which were spent in waiting till it was practicable to cross the Susquehannah. The last fortnight of my stay in Philadelphia was devoted to the providing of curtains to be hung round the house of representatives by direction of the Committee appointed to devise the means of rendering the Hall less objectionable on the score of hearing. These curtains are daily expected. As they are rather a matter of experiment than a permanent part of the furniture they are to be of baize. They will be of the same color with the silk hangings, & be handsomely fringed & hung, so as to add to rather than diminish the beauty of the Colonnade. The whole Column will be within the hangings. The necessity of arranging my furniture & affairs has prevented my waiting upon you as yet.
                  As I could not let my house in Philadelphia, I have permitted Mr. Delormerie, who is I believe in great distress to move into it for the remainder of my term with his pictures & Tapestry for exhibition.—He requested me to deliver the enclosed, & to propose to you the purchase of many pictures in his possession,—some of which I think very valuable, at moderate prices.—He is, I presume known to you, & has the same manners as formerly.—
                  I am with the highest respect Yours faithfully
                  
                     B Henry Latrobe 
                     
                  
               